United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2936
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Henry Trevillion

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                             Submitted: April 25, 2019
                               Filed: May 9, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Henry Trevillion directly appeals after he pleaded guilty to drug and firearm
offenses, and the district court1 imposed statutory minimum prison terms. His

      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that there was an inadequate factual basis for Trevillion’s plea as to the firearm
offense, and that the district court plainly erred in accepting his guilty plea. Counsel
has also moved for leave to withdraw. Trevillion has filed a pro se brief, essentially
repeating counsel’s arguments, and additionally arguing that he received ineffective
assistance of counsel, which rendered his guilty plea partially invalid.

       Initially, we decline to address Trevillion’s ineffective-assistance argument in
this direct appeal. See United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002)
(generally, ineffective-assistance claim is not cognizable on direct appeal); see also
United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006) (this court
considers ineffective-assistance claims on direct appeal only where record has been
fully developed, not acting would amount to plain miscarriage of justice, or counsel’s
error is readily apparent). Regarding the argument that there was an inadequate
factual basis for Trevillion’s plea as to the firearm offense, we conclude that the
district court did not plainly err, as it was undisputed that Trevillion sold cocaine base
and a handgun in simultaneous transactions. See United States v. Wroblewski, 816
F.3d 1021, 1024-25 (8th Cir. 2016) (standard of review; before entering judgment on
guilty plea, district court must determine there is adequate factual basis for plea);
United States v. Claude X, 648 F.3d 599, 603-04 (8th Cir. 2011) (discussing meaning
of 18 U.S.C. § 924(c), setting forth firearm offense). Furthermore, because there was
a factual basis for Trevillion’s plea, and in light of statements he made at the plea
hearing, we conclude that his guilty plea was knowing and voluntary. See United
States v. Martinez-Cruz, 186 F.3d 1102, 1104 (8th Cir. 1999) (guilty plea must be
knowing and voluntary); Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(defendant’s statements made during plea hearing carry strong presumption of verity).

      Finally, we have independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), and conclude there are no nonfrivolous issues.
Accordingly, we affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________
                                           -2-